    Case: 1:19-cr-00100-DRC Doc #: 32 Filed: 06/11/20 Page: 1 of 1 PAGEID #: 78




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

United States of America,

         v.                                         Case Number: 1:19-cr-100

Cesar Agusto Guerrero, Jr.,


                         CRIMINAL MINUTES: CHANGE OF PLEA

Defendant appeared by video with counsel Karen Savir

Interpreter Ricardo Torres sworn

Defendant advised of right to appear in person, but consented to appear by video

Defendant arraigned and specifically advised of rights

Plea Agreement summarized by AUSA Kyle Healey

Statement of Facts summarized by AUSA Kyle Healey

Defendant pleads GUILTY to Count 1

Plea accepted by the Court

Court deferred acceptance of plea agreement pending completion and review of Presentence
Report

Referred to Probation Department for Presentence Report

Defendant shall remain in the custody of the U.S. Marshal




Judge:                Douglas R. Cole

Courtroom Deputy:     Scott Lang

Court Reporter:       Sue Lopreato-Official

Date:                 June 11, 2020
